UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-7775
GARRY JERMAINE PURVIS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
            Cameron McGowan Currie, District Judge.
                            (CR-99-164)

                  Submitted: December 11, 2001

                      Decided: February 25, 2002

       Before NIEMEYER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Garry Jermaine Purvis, Appellant Pro Se. William Earl Day, II, Assis-
tant United States Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PURVIS
                             OPINION

PER CURIAM:

   Garry Jermaine Purvis appeals from an order of the district court
denying his motion to compel the government to file a motion for a
downward departure under U.S. Sentencing Guidelines Manual
§ 5K1.1, p.s. (2000). Purvis was sentenced in September 1999. His
pro se motion to compel a § 5K1.1 motion was filed in August 2001,
after the government’s time to file either a § 5K1.1 motion or a
motion to reduce Purvis’ sentence under Rule 35(b) of the Federal
Rules of Criminal Procedure had expired. Moreover, our review of
the record reveals that Purvis sought to compel a § 5K1.1 motion at
sentencing and the government explained that his assistance had not
been substantial. Purvis’ plea agreement did not obligate the govern-
ment to request a departure unless it deemed his assistance to be sub-
stantial, and Purvis has made no showing that the government’s
refusal to move for a departure was based on an unconstitutional
motive or unrelated to a legitimate government purpose. See Wade v.
United States, 504 U.S. 181, 186 (1992).

   We therefore affirm the district court’s order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED